DETAILED ACTION
The application of Bushtyrev for a “System and method of eliminating operational problem of services in a data transmission network containing virtual machines” filed on January 28, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on January 28, 2020 has been considered.
Claims 1-21 are presented for examination. 
Claims 1, 11, 13, and 21 are rejected under 35 USC § 112.

Claims 1-21 are rejected under 35 USC § 102.

Claims 6 and 16 are objected to for containing minor informalities.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:
In claims 6 and 16, line 2, “the set of action” should be changed to “the set of actions”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13, line 8, recite the limitation “the method”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bhosale et al. (U.S. PGPUB 20200065218). 

As per claims 1, 11, and 21, Bhosale discloses a method/system/ computer readable medium ([0270]) for eliminating problems in operations of data processing 
identifying, by a problem identifier, an operational problem of at least one data processing service (Fig. 4A);
determining, by an analyzer, a set of actions for diagnosing the operational problem and for determining a cause ([0098], “diagnostics package”) and (Fig. 4A); 
identifying, by the problem identifier, the cause of the operational problem; eliminating, by an assembler, the cause of the operational problem (Figs. 4A-B); and
determining, by the problem identifier, whether the operational problem of the data processing service has been successfully eliminated based on data containing the results of the execution of the executable files ([0099], “an executed diagnostics package that performs a diagnostic action may return results that indicate the problem is fixed, or results that indicate further additional diagnostics remediation is needed”) and (Fig. 4B, element 424).

As per claims 2 and 12, Bhosale discloses the identifying of the cause of the operational problem comprises: creating, by the assembler, at least one executable file for performing the diagnosis based on the determined set of actions; executing, by the assembler, the created executable files on resources connected with the data processing service for performing the diagnosis of the cause ([0098], “In step 416, the service manager is caused to retrieve the diagnostics package according to the location identifier and invoke a diagnostics engine at the client device to execute the diagnostics package.”); identifying, by the problem identifier, the cause of the operational problem of 

As per claims 3 and 13, Bhosale discloses the eliminating of the cause of the operational problem comprises: identifying, by the analyzer, a set of actions for eliminating the operational problem; creating, by the assembler, at least one executable file for eliminating the cause of the operational problem ([0098], “In step 416, the service manager is caused to retrieve the diagnostics package according to the location identifier and invoke a diagnostics engine at the client device to execute the diagnostics package.”); executing, by the assembler, the created executable files for eliminating the cause of the operational problem on one or more resources connected with the data processing service (Figs. 4A-B); and
repeating, by the assembler, the method until the operational problem is eliminated ([0158], “the repeated steps may be performed iteratively until all problems are fixed”).

As per claims 4 and 14, Bhosale discloses a resource of the one or more resources connected with the data processing service comprises one of: an element of the data transmission network ([0059]); a virtual machine ([0059]); and a controller on which the security service for virtual machines is running ([0155]).

As per claims 5 and 15, Bhosale discloses the executable file has no dependencies on software packages or dynamic libraries ([0156] and [0194]).


As per claims 7 and 17, Bhosale discloses the creation of the at least one executable file is further based on at least one of: information gathered from agents ([0057]) located on a virtual machine ([0059]); information gathered from agents located on elements of the data transmission network; and information obtained from a user of an element of the data transmission network ([0049]-[0050]).

As per claims 8 and 18, Bhosale discloses the data processing service is running on one or more virtual machines ([0059]).

As per claims 9 and 19, Bhosale discloses the operational problem is a total inoperability of the data processing service ([0039], “catastrophic shutdown (e.g., application crashes)”).

As per claims 10 and 20, Bhosale discloses the operational problem is a partial inoperability of the data processing service ([0039], “applications run slowly, some functionality is lost function”).

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Davlos et al. (U.S. PGPUB 20140310222). 
cloud-based platform serving”), the method comprising:
identifying, by a problem identifier, an operational problem of at least one data processing service ([0008], “The diagnostic engine creates a plurality of scripts for applying diagnostic tests to identify the problems, packages the scripts, and sends the packaged scripts to the device. The device uses preprogrammed logic for executing the scripts attempt to diagnose the problem”);
determining, by an analyzer, a set of actions for diagnosing the operational problem and for determining a cause ([0043] and [0045]); 
identifying, by the problem identifier, the cause of the operational problem ([0047], “identify the root cause”); 
eliminating, by an assembler, the cause of the operational problem ([0049]); and
determining, by the problem identifier, whether the operational problem of the data processing service has been successfully eliminated based on data containing the results of the execution of the executable files ([0165]-[0166]).

As per claims 2-3, 6, 12-13, and 16, please refer to figures 8-9 and ([0045]-[0047]).
As per claims 4 and 14, please refer to ([0043]). 
As per claims 5 and 15, please refer to ([0055]-[0057]). 
As per claims 7 and 17, please refer to ([0051] and [0057]). 

As per claims 9 and 19, please refer to (Fig. 12, “computer hangs”). 
As per claims 10 and 20, please refer to ([0055]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113